              Case 2:20-cv-00604-RSL Document 31 Filed 11/23/20 Page 1 of 2



 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8
      BOB DAWSON, et al.,

 9
                           Plaintiffs,
                                                                NO. C20-0604RSL
10
                    v.

11
      PORCH.COM INC., et al.,                                   MINUTE ORDER

12
                           Defendants.

13

14
         The following Minute Order is made and entered on the docket at the direction of the
15   HONORABLE ROBERT S. LASNIK, UNITED STATES DISTRICT JUDGE:
16
            On November 20, 2020, plaintiffs filed a motion for leave to amend to consolidate the
17

18   plaintiffs and claims from eleven related cases that are currently pending around the country,

19   including this one. Although the parties had agreed to file a joint stipulation regarding the
20   amendment and consolidation, defendants apparently balked when they saw the language of the
21
     proposed stipulation. In the hopes of avoiding a hearing and oral argument before the Judicial
22
     Panel for Multidistrict Litigation (scheduled for December 3, 2020), plaintiffs converted the
23

24   stipulation into an ex parte motion to amend, noting the motion on the Court’s calendar for

25   consideration on the same day it was filed.
26          As plaintiffs recognize, their filing can no longer be fairly described as a stipulation or
27

28   MINUTE ORDER - 1
              Case 2:20-cv-00604-RSL Document 31 Filed 11/23/20 Page 2 of 2



 1   joint motion. Rather, plaintiffs report that defendants oppose the relief requested, namely the
 2   filing of an amended complaint with three additional claims (¶¶ a-c of the ex parte motion).
 3
     Whatever the cause, merit, or impact of these objections, defendants are entitled to an
 4
     opportunity to respond under the local rules of this district. The Clerk of Court is therefore
 5

 6   directed to renote plaintiff’s motion to amend (Dkt. # 29) on the Court’s calendar for Friday,

 7   December 11, 2020.
 8

 9
            DATED this 23rd day of November, 2020.
10

11                                                    /s/ Laura Hobbs
                                                Laura Hobbs, Deputy Clerk
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   MINUTE ORDER - 2
